Citation Nr: 0828994	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  04-17 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
allergic rhinitis, prior to January 28, 2003. 

2.  Entitlement to an increased rating for service-connected 
allergic conjunctivitis, prior to January 28, 2003. 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esquire


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to August 
1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A video conference hearing was held in August 2005, with the 
veteran sitting at the Detroit RO, and Kathleen K. Gallagher, 
a Veterans Law Judge (VLJ), sitting in Washington, DC.  The 
VLJ was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) 
and is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

In an October 2005 decision, the Board denied entitlement to 
an earlier effective date prior to January 28, 2003, for the 
assignment of a 30 percent evaluation for allergic rhinitis 
and a 10 percent evaluation for allergic conjunctivitis.  The 
veteran appealed the Board's October 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and in a Memorandum Decision dated in February 2008, the 
Court ordered that the part of the Board decision that found 
that the veteran's August 2000 letter failed to constitute a 
notice of disagreement (NOD) be reversed, and the part of the 
Board's decision denying an effective date prior to January 
28, 2003 be vacated and remanded to the Board for 
readjudication.

As will be discussed more fully below, the Board has 
determined that the veteran's April 2000 statement 
constitutes a claim for VA benefits.  See 38 C.F.R. 
§ 3.160(c) (2007).  In that statement, the veteran stated 
that "there has become a major change in the four (4) 
diagnoses first taken in 1984."  Those diagnoses included 
bronchial asthma, allergic rhinitis, allergic conjunctivitis, 
and a left pupil condition.  However, the RO only adjudicated 
the issues of bronchial asthma and allergic rhinitis.  
Further, as noted above, the Court determined that the 
veteran's August 2000 statement constituted a NOD for the 
issues of bronchial asthma and allergic rhinitis.  See 
38 C.F.R. § 20.201.  Subsequently, however, no statement of 
the case was issued.  As the Board's current jurisdiction 
extends only to the issues of allergic rhinitis and allergic 
conjunctivitis, the issues of bronchial asthma and a left 
pupil condition are referred to the RO for appropriate action 
and development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To issue a statement of the case and to 
properly develop the veteran's claim.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

An August 2000 rating decision denied an increased rating for 
allergic rhinitis and bronchial asthma.  Later that same 
month, the veteran submitted a statement in which he 
disagreed with that decision.  Pursuant to the Court's 
February 2008 Memorandum Decision, this statement satisfied 
the requirements for a valid notice of disagreement (NOD).  
See 38 C.F.R. § 20.201.  To date, however, the RO has not 
issued a statement of the case (SOC) in response to what the 
Court has ruled as the veteran's NOD for his claim for an 
increased rating for allergic rhinitis.

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2007); see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  The purpose of the remand is to give the RO an 
opportunity to cure this defect.  Therefore, the RO should 
review the August 2000 rating decision and all pertinent 
evidence available at that time, then issue a statement of 
the case.

However, the Board also notes that a June 2003 rating 
decision granted the veteran a 30 percent evaluation for his 
service-connected allergic rhinitis, effective January 23, 
2008.  On a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the grant of the 30 percent rating is not a 
full grant of the benefits sought on appeal, and since the 
veteran's claim of entitlement to a higher rating prior to 
January 28, 2003 was not properly adjudicated, the matter is 
being remanded for readjudication.  If the veteran's claim is 
not resolved to his satisfaction, a supplemental statement of 
the case should be issued. 

In addition, as noted above, the Board has accepted the 
veteran's April 2000 statement as a claim for a compensable 
evaluation for allergic conjunctivitis.  However, as this 
claim was not adjudicated at that time, this claim must be 
remanded for proper development.  In this regard, it also 
appears that there may be additional treatment records not 
associated with the veteran's claims file.  In his April 2000 
claim, the Board notes that the veteran identified several 
private physicians and dates of treatment.  In his August 
2000 NOD, the veteran indicated that all of the identified 
medical evidence had not been obtained, and a review of the 
veteran's claims file does not show any attempts by the RO to 
obtain these records.  Such records may prove to be relevant 
and probative to the veteran's claims.  See Hyatt v. 
Nicholson, 21 Vet. App. 390, 394 (2007) (holding that the 
relevance of documents cannot be known with certainty before 
they are obtained).  Therefore, as the claim is already being 
remanded for further development, the RO should attempt to 
obtain and associate with the claims file any and all 
treatment records pertaining to the veteran's service-
connected allergic conjunctivitis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the veteran a 
statement of the case addressing the issue 
of entitlement to an increased rating for 
allergic rhinitis, prior to January 28, 
2003.  The statement of the case should 
include a discussion of all relevant 
evidence considered and citation to all 
pertinent law and regulations.  If the 
claim is not resolved to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

2.  The RO should request that the veteran 
provide the names and addresses of any and 
all health care providers who have 
provided treatment for his service-
connected allergic conjunctivitis, prior 
to January 28, 2003.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.

3.  When the development requested has 
been completed, the RO should adjudicate 
the veteran's claim for entitlement to a 
compensable rating for allergic 
conjunctivitis prior to January 28, 2003 
in the first instance.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




